        Case 3:19-cv-01558-RS Document 17 Filed 02/27/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9
                          UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12

13 TIMOTHY GREEN, individually and               CASE NO. 2:18-cv-9083-DSF (JPRx)
14 on behalf of all others similarly situated,
                                                 ORDER GRANTING JOINT
15                                               STIPULATION TO CONTINUE
                    Plaintiffs,                  RULE 26 SCHEDULING
16
                                                 CONFERENCE FROM MARCH 4,
17                                               2019 TO MARCH 11, 2019
             v.
18

19 PHILLIPS 66 COMPANY, a Delaware               Current Hearing Date:
                                                 Date: March 4, 2019
20 Corporation, and DOES 1-50, inclusive,        Time: 11:00 a.m.
                                                 Courtroom: 7D
21                  Defendants.
22                                               New Hearing Date:
                                                 Date: March 11, 2019
23                                               Time: 11:00 a.m.
                                                 Courtroom: 7D
24

25

26

27

28


     ORDER
       Case 3:19-cv-01558-RS Document 17 Filed 02/27/19 Page 2 of 2



 1                               [PROPOSED] ORDER
 2

 3        Having reviewed and considered the Joint Stipulation for Continuance of the
 4 Rule 26 Scheduling Conference (the “Stipulation”) filed by Plaintiff TIMOTHY

 5 GREEN (“Plaintiff”) and Defendant PHILLIPS 66 COMPANY (“Defendant”)

 6 (collectively, the “Parties”), and good cause appearing for the same, the Stipulation

 7 shall be and hereby is GRANTED as follows:

 8

 9        1.    The Rule 26 Scheduling Conference is continued from March 4, 2019
10 at 11:00 a.m. to March 11, 2019 at 11:00 a.m.

11 IT IS SO ORDERED.

12   DATED: February 27, 2019
13
                                          Honorable Dale S. Fischer
14                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             1
                                          ORDER
